LOCALSHARES INVESTMENT TRUST 618 Church Street Nashville, TN, 37219 September 8, 2014 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549-4720 RE: Nashville Area ETF 1933 Act File No. 333-184163 1940 Act File No. 811-22755 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Registrant hereby certifies that the definitive form of Prospectus and Statement of Additional Information dated August 31, 2014, that would have been filed under Rule 497(c), do not differ from the form of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Registrant.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective Amendment No. 2 on August 29, 2014. If you have any questions regarding this certification, please contact me at (855)-480-6274. Very truly yours, /s/ Michael Schulz Michael Shulz Secretary
